ORFINGER, J.
Willard Webster appeals from a final order of the Department of Children and Families (DCF) Office of Appeal Hearings, upholding DCF’s decision not to purchase certain computer software for him. We affirm.
Mr. Webster, a profoundly developmentally disabled individual, obtains assistance available through Florida’s federally-approved home and community-based services waiver program authorized under the provisions of 42 U.S.C. § 1396n(c)(4)(B) (2002). While the efforts to obtain services for Mr. Webster by his family have largely been successful, DCF refused to provide certain computer software to assist with his language development skills, concluding that it was not “medically necessary” and did not constitute “durable medical equipment” as those terms are defined in the administrative regulations and program manuals.
Admittedly, the applicable statutes and regulations present a quagmire of almost indescribable complexity for both us and Mr. Webster’s family. Nonetheless, based on our examination of the record, it appears that DCF’s order is based on competent, substantial evidence, and that the agency’s construction of the applicable statutes and regulations is not clearly erroneous. See Republic Media, Inc. v. Dep’t of Transp., 714 So.2d 1203, 1205 (Fla. 5th DCA 1998). We find no merit in the other issue raised by Mr. Webster. Accordingly, we affirm the order on appeal.
AFFIRMED.
GRIFFIN and MONACO, JJ., concur.